Defendant’s contention that he was denied a fair trial because the prosecutor improperly interrogated his alibi witness about her failure to come forward to the police and the prosecutor with her exculpatory evidence is not preserved for appellate review (People v Perez, 159 AD2d 219, 220, lv denied 76 NY2d 740), and we decline to reach it in the interest of justice. Were we to review the claim, we would find that the prosecutor laid the proper foundation for such inquiry, which was relevant to the issue of witness’s bias in favor of defendant. We also decline to review defendant’s unpreserved challenge to the prosecutor’s cross-examination of the alibi witness concerning the diary entries that the witness claimed were related to her encounter with defendant. In any event, the cross-examination was proper since it was directed at the lack of significant details in the diary entries and at the credibility of the witness’s assertion that these entries related to the incident in question. Concur — Milonas, J. P., Ellerin, Wallach, Rubin and Mazzarelli, JJ.